Citation Nr: 1403952	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung condition, to include sleep apnea, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1968 to September 1970, to include duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a lung condition.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran was exposed to herbicides during his military service.

2. The Veteran's current obstructive sleep apnea was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSION OF LAW

A lung condition, to include obstructive sleep apnea, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §  3.102, 3.159, and 3.326(a).

Under VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. See also 38 C.F.R. § 3.159(b)(1).

A VCAA letter dated in October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised of the evidence necessary to substantiate a claim for service connection and that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). Therefore, the Board finds that the duty to notify has been satisfied.

The Board also concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records, service personnel records, private medical records, and VA medical treatment records have been obtained and associated with the claims file. The Veteran has at no time referenced outstanding medical records that he wanted VA to obtain or that he felt were relevant to the claim. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA nexus opinion has not been obtained in this case. Under 38 C.F.R. 
§ 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence of record, and that a medical opinion need not be sought in this case.  As discussed in further detail below, there is no competent evidence tending to indicate that the Veteran's obstructive sleep apnea is in any way related to his service. Accordingly, a VA nexus opinion need not be sought.

There is no indication in the record that any additional evidence, relevant to the Veteran's service connection claim is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. Accordingly, the Board will address the merits of the claim.



Law and Regulations - Presumptive and Direct Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For certain chronic disorders, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. § 3.303(b) (2013).

Presumptive service connection for certain disorders as a result of Agent Orange exposure, is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Merits of the Claim:

The Veteran contends that he has a lung condition secondary to Agent Orange exposure that is getting worse. He reports on his June 2012 VA Form 9 that it is hard for him to breathe, and poses the question of why is a private sleep study not good enough. 

Analysis- Service Connection

As noted above, under the authority granted by the Agent Orange Act of 1991, when a Veteran has service in Vietnam, he will be presumed to have been exposed to herbicides. VA has determined that a positive association exists between exposure to herbicides and the subsequent development of certain, enumerated conditions which become manifest to a compensable degree within one year from service. 

Review of the Veteran's service records reveals that he served in Vietnam, therefore herbicide exposure is conceded. However, the Veteran's only current lung disability, obstructive sleep apnea, is not included in the enumerated list of conditions; therefore, service connection on a presumptive basis for herbicide exposure is not warranted.

Nevertheless, even if the Veteran is found not to be entitled to a regulatory presumption of service connection, the claims must still be reviewed to determine if service connection can be established on a direct basis. Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).

As noted above, in order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In the present case, the Veteran has a current diagnosis of obstructive sleep apnea, which is confirmed by private medical records from a sleep disorders center dated in August 2007. Thus, a current disability is well established. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding the second element, an in-service event or occurrence, the Veteran's alleged exposure to herbicides during service is conceded. However, his service treatment records do not reveal any symptomatology suggestive of a respiratory disorder, to include sleep apnea. The Veteran's February 1967 enlistment examination reveals that his lungs were normal. Additionally, the Veteran's September 1970 separation examination reveals that his lungs were normal at the time of discharge. 
As for the nexus element, the Board notes the August 2007 private sleep study medical evidence does not provide a does not provide a positive etiology opinion which links the Veteran's diagnosed obstructive sleep apnea to his period of active service, to include his exposure to agent orange. The report merely records the Veteran's vital signs during the sleep study, renders a diagnosis, and documents the physician's recommendations for treatment. Review of the Veteran's VA post-service treatment records reveals that he has not been treated subsequently for sleep apnea or any other respiratory disability. Complaints of such disabilities are also not documented in the records. When reviewing the Veteran's problem list, neither sleep apnea, nor any other respiratory disability is notated. In fact, the Veteran denied respiratory symptoms such as shortness of breath and dyspnea on exertion on several occasions, to include in October 2009, February 2010, March 2010, and in September 2010. Again, the Board finds that no VA examination or medical opinion is required in this case because there is no evidence tending to indicate that a relationship exists between the Veteran's obstructive sleep apnea and service, to include his Agent Orange exposure. 

Furthermore, the private medical records indicate that the Veteran did not receive treatment for his sleep apnea disability until the August 2007, which is approximately 37 years after his separation from active duty. Although not a dispositive factor, the significant lapse in time between service and post-service treatment for sleep apnea may be considered as part of the analysis of a service connection claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran, while entirely competent to report his symptoms, has presented no probative clinical evidence of a nexus between his sleep apnea disability and his military service. Furthermore, as discussed above, while the Board has found that his claim that he was exposed to herbicides during service is supported by the objective evidence of record, such exposure is not indicative of a nexus for his sleep apnea disability to service. The Board finds that the Veteran as lay person is not competent to associate any of his symptoms to his military service. That is, the Veteran is not competent to opine on matters such as the etiology of his sleep apnea disability. Such opinion requires specific medical training and is beyond the competency of a lay person, as it is not readily observable by the senses. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his sleep apnea disability and his military service to be of no probative value. See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. Accordingly, the statements offered by the Veteran and/or his representative in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's current sleep apnea disability is not one such condition.

Accordingly, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a lung condition, to include sleep apnea. The benefits sought on appeal are not warranted.


ORDER

Service connection for a lung condition, to include sleep apnea is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


